Citation Nr: 0012244	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits for purposes of reimbursement 
of expenses for the last sickness or burial of the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from December 
1942 to February 1946.  He died in May 1992.  His spouse died 
in July 1996.  The appellant is the niece of the veteran's 
spouse.

This appeal arose from a November 1996 letter from the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO) which informed the appellant that 
her claim for accrued benefits had been denied because there 
were no accrued benefits payable.  The appellant duly 
appealed to the Board of Veterans' Appeals (Board).

The case came before the Board in July 1998, at which time 
the claim of entitlement to accrued benefits was denied.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 1999 
memorandum decision, the Court vacated the July 1998 Board 
decision and remanded the matter for readjudication.  The 
specifics of the June 1999 Court decision will be discussed 
below. 

In correspondence from the Board to the appellant dated on 
September 17, 1999, she was advised that pursuant to the 
Court's order she could present additional argument and 
evidence in support of the appeal and was advised that this 
should be submitted within 90 days of the date of the 
correspondence.  There was no additional argument or evidence 
submitted within 90 days following the date of that 
correspondence.  In February 2000, the appellant's 
representative provided a written brief in support of the 
appeal.  
FINDINGS OF FACT

1.  The veteran died in May 1992.

2.  On May 28, 1996, more than one year after the death of 
the veteran, the veteran's spouse filed an application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits.  

3.  By rating action of July 8, 1996, entitlement to aid and 
attendance pension was granted to the veteran's spouse 
effective from May 28, 1996.

4.  The veteran's spouse died on July [redacted], 1996.

5.  Prior to the death of the veteran's spouse, VA aid and 
attendance pension to which she was entitled from May 28, 
1996 to June 30 , 1996 was due but not paid, and therefore 
represents the total sum of accrued benefits.   

6.  The appellant, the niece of the veteran's spouse, 
submitted an itemized list of expenses claimed to have been 
incurred in connection with the last sickness or burial of 
the veteran's spouse.


CONCLUSIONS OF LAW

1.  The veteran's surviving spouse was entitled to and was 
not paid VA aid and attendance pension from May 28, 1996 to 
June 30, 1996, and payments which were warranted during that 
time represent the total amount of accrued benefits payable.  
38 U.S.C.A. §§ 5107(a), 5121(a), 7104(c) (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.402, 3.500(g), 3.1000(a), 3.1002, 
3.1003 (1999).

2.  Accrued benefits are payable only as necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  See 38 C.F.R. § 3.1002 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In the Board's July 1998 determination the appellant's claim 
of entitlement to accrued benefits was denied as the Board 
determined that at the time of the veteran's death, there was 
no claim for VA benefits pending, and therefore no accrued 
benefits were payable.  As indicated previously, that 
determination was appealed to the Court.   

In the June 1999 memorandum decision, the Court observed that 
in the July 1998 the Board was correct in determining that 
the veteran's surviving spouse had not filed an application 
for accrued benefits within one year of the veteran's death.  
However, the Court noted that on the other hand, the Board's 
decision that the veteran's spouse did not have a claim for 
VA death pension benefits pending at the time of her death 
was clearly erroneous.  The Court pointed out that the 
veteran's spouse had filed a formal claim for VA death 
benefits in May 1996 and that this claim was still pending at 
the time of her death.  The Court concluded that the 
appellant was therefore not precluded, as a matter of law, 
from entitlement to accrued benefits.  Accordingly, the Court 
vacated the Board's July 1998 decision and remanded the 
matter for readjudication of the claim of reimbursement of 
expenses borne by the appellant for the expenses of the last 
sickness or burial of the veteran's spouse.  Accordingly, 
that matter is the focal point of this determination.

In the Board's July 1998 decision the Board also determined 
that at the time of the veteran's death there were no claims 
for VA death benefits pending by or on behalf of the veteran.  
The Board also addressed the appellant's contentions that 
accrued benefits should be paid because the RO did not notify 
the veteran's spouse of her potential eligibility for death 
benefits shortly after the death of the veteran and her 
contentions regarding the overpayment which had been created 
and was paid by the veteran.  As to these matters the Court 
expressed no disagreement and accordingly those matters will 
not be readjudicated herein. 

In the memorandum decision the Court had also indicated that 
the veteran's spouse had been granted aid and attendance 
benefits based on a private medical report from Dr. R., and 
noted that the medical report was not part of the record on 
appeal.  However, in reviewing the record before the Board 
that medical report is on file and accordingly, the case is 
ready for appellate review.

Factual Background

The veteran died in May 1992.  At the time of his death, 
there were no claims for VA benefits pending by or on behalf 
of the veteran.  The veteran's spouse filed a claim for VA 
death benefits on May 28, 1996.  

Of record is a private medical statement from Dr. R. for 
purposes of examining the veteran's spouse for aid and 
attendance purposes.  Dr. R. indicated that she was 
terminally ill due to gastric cancer and noted that she was 
still alert mentally but was getting weaker every day.  Dr. 
R. indicated that she had 6 months or less to live.  Dr. R. 
doctor reported that the veteran's spouse was living alone in 
a senior citizens complex and needed assistance to get from 
the bed to the bathroom and to fix food and drink for her.  

In July 1996, the RO also received from the appellant a 
statement requesting that she be made the custodian of her 
aunt's (the veteran's spouse) VA benefits.  She indicated 
that she had moved her aunt into her house in order to take 
care of her.  

In a rating decision dated July 8, 1996, the RO granted 
entitlement to aid and attendance for the surviving spouse of 
the veteran, effective May 28, 1996.  The veteran's spouse 
died on July [redacted], 1996.  The record does not appear that 
a pension check was issued prior to her death.

In October 1996, the appellant filed a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  Therein she indicated that expenses in 
the amount of $2876.50 had been paid by the estate.  In 
November 1996, the appellant was advised of the denial of the 
claim.  The RO explained that the claim was denied because 
there were no accrued benefits payable.  

In correspondence from the RO to the appellant dated in 
December 1996, the RO explained that although the veteran's 
spouse had filed a claim for death pension benefits in May 
1996, that claim was not complete at the time of her death 
because a copy of the veteran's death certificate had not 
been submitted.  It was noted that therefore, no accrued 
benefits were payable pursuant to that claim.  

In December 1996, the appellant filed a Notice of 
Disagreement.  Therein she argued that accrued benefits 
should be paid from May 28, 1996 until the date of the death 
of her aunt on July [redacted], 1996.  

In June 1997, the appellant testified at a personal hearing 
at the RO.  The appellant testified that she was the 
custodian of record for the veteran and his spouse and that 
she personally supervised and assisted them in their VA 
financial maters.  She also submitted a list of expenses 
reportedly paid in connection with the terminal illness of 
the veteran's spouse totaling $4544.36.  In a statement 
provided by the appellant's representative in June 1997, it 
was noted that the appellant bore all of the final expenses 
of the veteran's spouse and that she was the custodian of 
record for the veteran and his spouse.  

In September 1997 a RO hearing officer denied the claim of 
entitlement to accrued benefits.  Subsequently, the Board 
denied the claim of entitlement to accrued benefits in July 
1998.  As indicated previously that decision was appealed and 
was vacated and remanded for readjudication consistent with 
the holding of the Court in its June 1999 memorandum 
decision.  

Pertinent Law and Regulations

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).

Upon the death of a payee, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to the 
living person first listed as follows: (1) his spouse, (2) 
his children (in equal shares), (3) his dependent parents (in 
equal shares) or the surviving parent.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial. 
See 38 C.F.R. § 3.1002 (1999).

The general rule governing the effective date of special 
monthly DIC benefits, based on the need for regular aid and 
attendance, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.402(c)(1) (1999). However, there are two exceptions to this 
general rule, the first is also contained at 38 C.F.R. § 
3.402 (c)(1), and the second is contained at 38 C.F.R. § 
3.402(c)(2).

Under the first exception to the general rule, found at 38 
C.F.R. § 3.402(c)(1) "when an award of DIC or pension based 
on an original or reopened claim is effective for a period 
prior to date of receipt of the claim, any additional DIC or 
pension payable to the surviving spouse by reason of need for 
aid and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established."

The second exception to the general rule provides that the 
"[d]ate of departure from hospital, institutional or 
domiciliary care at [VA] expense.  This is applicable only to 
aid and attendance benefits.  Housebound benefits may be 
awarded during hospitalization at [VA]."  38 C.F.R. § 
3.402(c) (2) (1999).

Controlling VA law provides that the effective date of a 
reduction or discontinuance of compensation, dependency and 
indemnity compensation, or pension due to the death of a 
payee shall be the last day of the month before such death 
occurs.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).

The provisions of 38 C.F.R. § 3.1003 (1999) govern the 
payment of checks unnegotiated at the time of the payee's 
death.  Under those provisions, where the payee of a check 
for benefits has died prior to negotiating the check, the 
check shall be returned to the issuing office and canceled.  
The amount represented by the returned check shall be payable 
to the living person or persons in the order of precedence 
listed in 38 C.F.R. § 3.1000(a)(1) through (4), except that 
the total amount payable shall not include any payment for 
the month in which the payee died (see section 3.500(g)), and 
payments to persons described in section 3.1000(a)(4) shall 
be limited to the amount necessary to reimburse such persons 
for the expenses of last sickness and/or burial.


Analysis

A.  Whether accrued benefits are payable

The appellant maintains that accrued benefits are payable 
from the period extending from May 28, 1996, the date on 
which the claim for VA death benefits was filed, until the 
date of the death of the veteran's spouse on July [redacted], 
1996.  She also maintains that accrued benefits are payable by 
virtue of the grant of VA aid and attendance benefits to the 
veteran's spouse, effective from May 28, 1996, which were 
never paid to her.

As pointed out by the Court in the June 1999 memorandum 
decision, the veteran's spouse did in fact have a claim for 
VA death benefits pending at the time of her death.  A claim 
for VA death benefits "shall also be considered" a claim for 
"accrued benefits."  See Isenhart v. Derwinski, 3 Vet. App. 
177, 179 (1992); Satchel v. Derwinski, 1 Vet. App. 258, 259-
60 (1991).  That claim was filed on May 28, 1996.  Under 38 
U.S.C.A. § 5121(c), the only requirement imposed regarding a 
claim for accrued benefits is that the application "must be 
filed within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991).  The Board concludes that the 
veteran's spouse in this case did not meet this requirement 
because her claim for VA death benefits was submitted more 
than 4 years following the veteran's death in May 1992.  
Moreover, as pointed out by the Court, even had she filed the 
claim in a timely manner, the veteran did not have a claim 
for VA benefits pending at the time of his death and 
therefore, there were no accrued benefits payable.  
Accordingly, with respect to this contention, the Board finds 
that the appellant's claim is without legal merit and thus it 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, with respect to the contention that accrued benefits 
are payable pursuant to the grant of aid and attendance 
benefits for the veteran's spouse effective from May 28, 
1996, the Board has determined that accrued benefits are 
payable, as such benefits were not paid to the veteran's 
spouse during the period for which she was eligible for such 
pension.  

The general rule governing the effective date of special 
monthly DIC benefits, based on the need for regular aid and 
attendance, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.402(c)(1) (1999).  The facts of this case, do not reflect 
that the exceptions provided under 38 C.F.R. § 3.402(c)(1) or 
(c)(2) are applicable here.  Accordingly, an effective date 
of May 28, 1996, was properly assigned for the grant of aid 
and attendance benefits for the veteran's spouse and benefits 
were payable from that date forward.  

However, controlling VA law also provides that the effective 
date of a reduction or discontinuance of compensation, 
dependency and indemnity compensation, or pension due to the 
death of a payee shall be the last day of the month before 
such death occurs.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. 
§ 3.500(g) (emphasis added).  In this case, the veteran's 
spouse died on July [redacted] , 1996.  Accordingly, the effective 
date for the discontinuance of aid and attendance benefits is 
June 30, 1996, the last day of the month before the death of 
the veteran's spouse.

In conclusion, although there are no accrued benefits payable 
pursuant to the claim for VA death benefits filed by the 
veteran's spouse in May 1996, the veteran's surviving spouse 
was entitled to and was not paid benefits between May 28, 
1996 and June 30, 1996 pursuant to the grant of aid and 
attendance pension, and payments which were warranted during 
that time represent the total amount of accrued benefits 
payable and the appeal is granted to that extent.

B.  Whether the appellant is entitled to accrued benefits

In the instant case, because the appellant is not the 
veteran's surviving spouse, child, or dependent parent, her 
entitlement to accrued benefits is limited to only so much of 
the accrued benefits which are necessary to reimburse her for 
payments she made from her own funds for any expenses of her 
aunt's last sickness or burial.  See 38 C.F.R. § 3.1002 
(1999).

The evidence in this case reflects that the appellant has 
reported incurring expenses in the amount of $4544.36 in 
connection with the terminal illness of the veteran's spouse.  
In October 1996, the appellant filed a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  Therein she indicated that expenses in 
the amount of $4546.86 had been paid by the estate.  Also of 
record is a VA nursing Home Status Statement reflecting that 
the appellant was receiving intermediate care from June 21, 
1996 forward.  Therein it was indicated that expenses of 
$2235.16 had been incurred and paid, it appears, by the 
veteran's spouse.

As indicated, the law provides that accrued benefits 
(periodic monetary benefits from the years preceding the 
veteran's death which are due and unpaid at the time of 
death) shall be distributed in an order of precedence.  Upon 
the veteran's death, such benefits are paid to the first 
living person listed: 1) the veteran's spouse; 2) his 
children in equal shares; 3) his dependent parents; 4) the 
person who bore the expense of his last sickness and burial 
(to the extent of expenditure for same).  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

However, different rules apply with regard to disposition of 
the amount represented by VA benefits checks which were 
issued but not negotiated prior to a payee's death.  Upon the 
death of a payee, the checks are to be returned to the 
issuing office and canceled.  The amount represented by the 
returned checks are to be paid to the living person in the 
order of precedence for accrued benefits (see above) except 
that the total amount shall not include any payment for the 
month in which the payee died.  Payment is not precluded to a 
claimant having a lower order of precedence if persons having 
a higher order of precedence are deceased at the time the 
claim is adjudicated.  Any amount not paid under the 
distribution precedence rules shall be paid, upon settlement 
by the General Accounting Office, to the estate of the 
deceased veteran provided the estate will not escheat.  38 
U.S.C.A. § 5122; 38 C.F.R. § 3.1003; VAOPGCPREC 22-92.

In essence, there is no authority to pay accrued benefits to 
the estate of a deceased beneficiary absent the actual 
issuance of a check and non-negotiation of that check due to 
the death of the payee.  See VAOPGCPREC 22-92 (O.G.C. Prec. 
22-92) (distinguishing between 38 U.S.C.A. § 5121 and 38 
U.S.C.A. § 5122 by noting that the estate of the deceased 
beneficiary does not qualify under the law as an accrued-
benefits claimant).  

In this case a remand is required in order to ascertain 
whether and to what extent the appellant bore the expense of 
last sickness or burial of the veteran's spouse.  The Board 
also notes in this case that it does not appear that a VA 
benefits check was ever issued prior to the death of the 
veteran's spouse even though entitlement to aid and 
attendance benefits was established prior to her death.  
Since this matter may prove significant, particularly given 
that it is not clear whether the appellant is claiming that 
the she herself bore the expenses of the last sickness and 
burial of the veteran's spouse, or that the estate bore such 
expenses, that matter will also be addressed in the remand.  
Accordingly, a determination as to whether the appellant is 
entitled to such accrued benefits is deferred pending further 
development of that aspect of the claim.  


ORDER

The veteran's surviving spouse was entitled to and was not 
paid VA aid and attendance pension from May 28, 1996 to June 
30, 1996, and payments which were warranted during that time 
represent the total amount of accrued benefits payable.



REMAND

The appellant maintains that she is entitled to reimbursement 
of expenses paid in conjunction with the last sickness and 
burial of the veteran's spouse.  In June 1997, she provided 
an itemized accounting of expenses incurred on June 26 and 
28, 1996 totaling $4544.86.  Several matters require 
clarification pursuant to the appellant's claimed expenses.  

Initially, the Board notes that there is no substantiation of 
the charges which are claimed to have been incurred by the 
appellant during that time.  Accordingly, the Board believes 
that copies of the bills and if possible canceled checks or 
credit card statements should be requested for the record in 
order to verify the expenses claimed to have been incurred by 
the appellant. 

Further, as was determined previously herein, because the 
appellant is not the veteran's surviving spouse, child, or 
dependent parent, her entitlement to accrued benefits is 
limited to only so much of the accrued benefits which are 
necessary to reimburse her for payments she made from her own 
funds for any expenses of the veteran's last sickness or 
burial.  See 38 C.F.R. § 3.1002 (1999).  However, in this 
case it is not clear that the expenses claimed by the 
appellant were actually paid by her.  In fact, on the VA Form 
21-601, Application for Reimbursement from Accrued Amounts 
Due a Deceased Beneficiary, she indicated that several of the 
expenses which were itemized in the June 1997 statement were 
paid by the estate. 

As indicated above, there is no authority to pay accrued 
benefits to the estate of a deceased beneficiary absent the 
actual issuance of a check and non-negotiation of that check 
due to the death of the payee.  See VAOPGCPREC 22-92 (O.G.C. 
Prec. 22-92).  Therefore, the appellant should also be 
contacted in order to ascertain whether a VA benefits check 
was sent to the veteran's spouse following the grant of 
entitlement to aid and attendance benefits. 

Based on the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the appellant 
and request that she provide an itemized 
accounting of expenses that she claims to 
have incurred pursuant to the last 
sickness and burial of the veteran's 
spouse.  Supporting documentation such as 
bills, canceled checks and credit cards 
statements verifying the claimed expenses 
should also be submitted.  

2.  The appellant should also be 
contacted and asked whether any check was 
issued to her aunt by VA representing aid 
and attendance benefits.  She should be 
asked whether she was the proper executor 
or administrator of the veteran's estate, 
and if so should be asked to provide 
verification of that fact.

3.  After the aforementioned development 
has been completed to the extent 
possible, any additional development 
deemed appropriate should be 
accomplished.  Then, the RO should 
determine whether the appellant is 
entitled to payment of accrued benefits 
and in what amount for the period 
extending from May 28, 1996 to June 30, 
1996, taking into consideration the 
applicable statutory and regulatory 
provisions, including the provisions of 
38 U.S.C.A. §§ 5121(c), 5122 (West 1991); 
38 C.F.R. §§ 3.1000, 3.1002, 3.1003 
(1999).


If the appellant's claim is not granted, or not granted in 
the full amount of her request, she and her representative 
should be provided with a Supplemental Statement of the Case, 
which includes all pertinent law and regulations, and a full 
discussion of action taken on her claim. The applicable 
response time should be allowed.  The case should then be 
returned to the Board for further appellate consideration.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



